



COURT OF APPEAL FOR ONTARIO

CITATION:
QRC Limited
    Partnership v. TBS Stores, 2013 ONCA 41

DATE: 20130123

DOCKET: C56060

Goudge, Epstein and Tulloch JJ.A.

BETWEEN

Black Saxon QRC Inc.
    as General Partner for and on behalf of QRC Limited Partnership

Applicant (Appellant)

and

TBS Stores Inc.

Respondent (Respondent)

APPLICATION UNDER Rules
    14.05(3)(d) and (h) of the
Rules of Civil Procedure

Daniel S. Murdoch, for the appellant

Ryan Morris, for the respondent

Heard: January 21, 2013

On appeal from the judgment of Justice David Brown of the
    Superior Court of Justice, dated September 1, 2012.

APPEAL BOOK ENDORSEMENT

[1]

In our view the motion judge was correct to find that interest on the
    principal outstanding under this note runs from the date of issue of the note.
    We agree with his reasons that, without clear language saying so, interest
    would not run on the balance owed under the note before that note was issued,
    thus before the payee, the principal or the rate were fixed.

[2]

The appeal is dismissed with costs fixed at $7500 all in.


